DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-4, in the reply filed on 08 February 2021 is acknowledged. 
Applicant’s arguments, see Section IV, subsection B, filed 08 February 2021, with respect to the restriction have been fully considered and are persuasive.  Therefore, the restriction has been withdrawn.  However, upon further consideration, a new ground(s) of restriction is made in view of Muha et al. (US 2012/0230859, Muha), and further in view of Nakamura (US 2016/0228948, Nakamura).
During a telephone conversation with Jeffrey Karceski on 10 March 2021 a provisional election was made to prosecute the invention of Group I, claims 1-4, identified in the original restriction of 16 December 2020. Claims 5-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Regarding the shared technical feature (the composition of claim 1), Muha teaches a composition that overlaps with the necessitated elements of the instant disclosure (shown below) and renders obvious the technical feature of the instant application since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).

Instant Claim 1
Muha – Claim 1
C
0.01-0.06%
0.01-0.08%
Si
0.05-0.6%
0.01-1.00%
Mn
0.1-0.8%
0.10-1.00%
Cr
3.9-6.1%
2.50-6.00%
Ni
1.0-3.0%
1.00-4.00%
Mo
7.0-9.0%
6.00-10.00%
Co
9.0-12.5%
9.00-14.00%
Cu
0.2-6.5%
-
N
0.01-0.15%
-
Fe and Impurities
Balance
Balance


Muha fails to explicitly teach the incorporation of copper and nitrogen into the steel composition, analogous art by Nakamura, which also teaches on a pre-alloy powder for powder metallurgy (Paragraph [0003]) and a steel article produced therefrom (Claim 16), teaches the inclusion of said elements into the steel composition within an overlapping range (shown below). This inclusion would have been obvious to an ordinarily skilled artisan, before the effective filing date, because the inclusion of copper improves the corrosion resistance of the resulting sintered body (Nakamura, Paragraph [0137]) and the inclusion of nitrogen improves the mechanical properties, such as proof stress, of the resulting sintered body (Nakamura, Paragraph [0140]), and both of which would be desirable properties of the resultant steel taught by Muha.
Element
Instant Claim 1
Nakamura
Cu
0.2-6.5%
< 5%1

0.01-0.15%
0.03-1%2

1Paragraph [0138]
2Paragraph [0141]

The requirement is still deemed proper and is therefore made FINAL


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2020 and 23 October 2020 were considered by the examiner.

Claim Status
Claims 1-9 are pending.
Claims 5-9 are withdrawn.
Claims 1-4 are rejected.

Claim Interpretation
Claim 1 recites “for making a hot working tool”, which provides no structure to said claims and is therefore drawn to an intended use of the invention. Since courts have held “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); MPEP 2111.02), the aforementioned intended use is not being interpreted as a claim limitation.

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites “centre” in the paragraph pertaining to Brinell hardness and should read as “center”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, claim 3 recites the limitations “the maximum deviation” and "the indentation" in lines 1 and 3 of page 4 of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muha, cited above, in view of Nakamura, cited above.
Regarding Claim 1, Muha teaches a steel alloy (Abstract), with a composition that overlaps with the composition of instant claim 1, shown below, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Muha – Claim 28
C
0.01-0.06%
0.01-0.04%
Si
0.05-0.6%
0.15-0.40%
Mn
0.1-0.8%
0.20-0.40%
Cr
3.9-6.1%
4.70-5.30%
Ni
1.0-3.0%
1.70-2.30%
Mo
7.0-9.0%
7.50-8.50%
Co
9.0-12.5%
10.75-12.00%
Cu
0.2-6.5%
-
N
0.01-0.15%
-
Fe and Impurities
Balance
Balance


Muha fails to explicitly teach the incorporation of copper and nitrogen into the steel composition, analogous art by Nakamura, which also teaches on a pre-alloy powder for powder metallurgy (Paragraph [0003]) and a steel article produced therefrom (Claim 16), teaches the inclusion of said elements into the steel composition within an overlapping range (shown below), which renders obvious the composition since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Nakamura
Cu
0.2-6.5%
< 5%1

0.01-0.15%
0.03-1%2

1Paragraph [0138]
2Paragraph [0141]

The inclusion of copper and nitrogen, as taught by Nakamura, into the steel composition taught by Muha would have been obvious to an ordinarily skilled artisan, before the effective filing date, because the inclusion of copper improves the corrosion resistance of the resulting sintered body (Nakamura, Paragraph [0137]) and the inclusion of nitrogen improves the mechanical properties, such as proof stress, of the resulting sintered body (Nakamura, Paragraph [0140]), and both of which would be desirable properties in the resultant steel taught by Muha.
Regarding Claim 2, Muha modified by Nakamura teaches all of the limitations of claim 1. As shown above, the range of elements taught by Muha and Nakamura (shown above) overlap with all of the disclosed element ranges of instant claim 2, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 3, Muha modified by Nakamura teaches all of the limitations of claim 1. As shown above, the range of elements taught by Muha and Nakamura (shown above) overlap with all of the disclosed element ranges of instant claim 3, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Further regarding claim 3, Muha teaches the microstructure of the resulting steel possesses a martensitic structure (Paragraph [0019]), which meets the instantly disclosed microstructure limitations (≥ 80 vol. % martensite, ≤ 20% vol. % austenite). Muha also teaches a prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Lastly, regarding the deviation from the mean Brinell hardness value and the cleanliness of the steel the examiner, since Muha discloses a substantially identical composition, microstructure, and hardness, the examiner submits that a maximum deviation from the mean Brinell hardness of less than 5% and a cleanliness satisfying the instant claim is expected to be present in the steel of Muha, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 4, Muha modified by Nakamura teaches all of the limitations of claim 1. As shown above, the range of elements taught by Muha and Nakamura (shown above) overlap with all of the disclosed element ranges of instant claim 4, which renders obvious the composition since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D SCHNEIBLE/Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784